                                                                                        .'i'led
                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK                      ^ OCT 03 m ^
                                                                               BROOKLYN OFF/CE
UNITED STATES OF AMERICA


              V                                            17 CR 115(CBA)

       EDGAR VEYTIA                                        NOTICE OF APPEAL




To:    Clerk U.S. District Court.




I Edgar Veytia, the defendant in the above-titled case, hereby give Notice that I wish to appeal
my conviction and the sentence imposed Sept 26, 2019.



                                     Resbectfull




                                        ;ai\Veyti;
                                     Reg: aWkr^S
                                     MDC
                                    PO BOX\3^29002
                                     Brooklyn^Y 11232




cc:    U.S. ATTORNEY
                                                                    wEE
                                                                    U LI
                                                                                        Wl
                                                                                                   U)
                                                                             OCT 03 2019

                                                                    PRO SE OFFICE
I   »- '




                                                   CERTIFICATION




       Today,Sept 30, 2019

       I mailed a copy of this Notice to the U>s                   rict of New York through the mail system
       at MDC Brooklyn.



                                                                   - {W)
                        cf Si
              1:1 ^
                  ^ oS
                    <p^
                    p
                        S
                              « /■
                         N
                        li5
                        CP
                                        9.
                                                            '                 "Z

                                                            \ % \ ^■ '^'-
                                        vm-'ZiZm
                                        \\V%l\\%C?.
                                        9.                      '■'. 9 ^•- ^ 'n ■2.
H-
H*

W
                                              V^ ", C:
0
H-                                           ^ 'i "i ■;■■
                                             % 9 " "                          4:^-:
(D
(l)                                                                           ■'-   ■^-   9   A
W
ID                                                     .'       >   •5- ■^.
0)




      sP5? 8^<3
      X tA
      '^   v^l /Q
                               m
                               «p
      0.      ^
                         H
                               <■
                         N
                         O     0
                               n
                               K
                               mpijit
                               *sx
                         'R    a

                         OS
